Citation Nr: 0211262	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  93-19 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for Meniere's syndrome.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
November 1986.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a July 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in which the RO denied entitlement to a disability rating in 
excess of 30 percent for Meniere's syndrome.  The veteran 
perfected an appeal of that decision.

This case was previously before the Board in July 1995 and 
April 1997, at which times the Board remanded the case to the 
RO for additional development and re-adjudication.  The RO 
completed the requested development to the extent possible, 
and returned the appeal to the Board for further 
consideration.  In a July 2000 decision the Board denied 
entitlement to a disability rating in excess of 30 percent 
for Meniere's syndrome.

The veteran appealed the Board's July 2000 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and in a March 2001 order the Court vacated the Board's July 
2000 decision and remanded the case to the Board for 
consideration of the impact of enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. § 5100 
et. seq.).

Following the Court's remand the Board undertook additional 
development on the issue on appeal pursuant to authority 
granted in recent regulatory changes.  See Board of Veterans' 
Appeals: Obtaining Evidence and Curing Procedural Defects 
without Remanding, 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 19.9(a)(2)).  That development 
has been completed to the extent possible, and the case is 
now ready for adjudication.

In multiple statements the veteran has asserted that the RO 
committed clear and unmistakable error in a February 1991 
rating decision (reported by the veteran to have been 
rendered in April 1991) in not having a typographical error 
corrected in a January 1991 examination report prior to 
assigning the 30 percent rating for Meniere's syndrome.  
Although the RO informed the veteran that any subsequent 
reference to the January 1991 examination report included the 
correction, the veteran has continued to assert that the 
February 1991 decision was clearly and unmistakably 
erroneous.  The RO has not yet addressed this issue, and it 
is, therefore, being referred to the RO for appropriate 
action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the 
Board does not have jurisdiction of issues that have not been 
adjudicated by the RO).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
designated by the veteran, and provided him VA medical 
examinations in order to assist him in substantiating his 
claim for VA compensation benefits.

2.  Meniere's syndrome is manifested by tinnitus, hearing 
loss, and complaints of frequent episodes of dizziness, with 
no objective evidence of vertigo or a cerebellar gait.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for Meniere's syndrome are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.87a, Diagnostic 
Code 6205 (1992); 38 C.F.R. §§ 3.655, 4.1, 4.3, 4.87, 
Diagnostic Code 6205 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the manifestations of Meniere's 
syndrome result in his total incapacitation, in that he has 
not been able to maintain employment since his separation 
from service in 1986.

Duty to Assist

Pursuant to the requirements of the VCAA, the Board has 
considered VA's duty to inform the veteran of the evidence 
needed to substantiate his claim and to assist him in 
obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that development of the 
issues on appeal has, to the extent possible, proceeded in 
accordance with the law and regulations.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002); Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

Duty to Notify

According to the VCAA, on receipt of a claim for benefits VA 
will notify the veteran of the evidence that is necessary to 
substantiate the claim.  VA will also inform the veteran 
which information and evidence, if any, that he is to provide 
and which information and evidence, if any, VA will attempt 
to obtain on his behalf.  VA will also request that the 
veteran provide any evidence in his possession that pertains 
to the claim.  Duty to Assist, 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159); 
Quartuccio v. Principi, No. 01-997, slip op. at 13 (U.S. Vet. 
App. June 19, 2002).  

The RO informed the veteran of the evidence needed to 
substantiate his claim in April 1997 by instructing him to 
provide authorizations for the release of medical information 
from any source from whom he had obtained treatment for 
Meniere's syndrome in recent years, so that VA could obtain 
the records of that treatment.  The veteran did not respond 
to that notice.  Following remand of his appeal by the Court, 
the Board asked the veteran to identify the sources of 
medical treatment for Meniere's syndrome, and to provide 
authorizations so that the Board could obtain the records of 
that treatment, but the veteran failed to respond.

The RO provided the veteran a statement of the case in 
February 1993 and supplemental statements of the case in July 
1996, January 1998, and March 2000.  In those documents the 
RO informed the veteran of the regulatory requirements for 
establishing a higher rating, and the rationale for 
determining that the evidence he had then submitted did not 
show that those requirements were met.  The RO also provided 
to the veteran copies of the medical evidence relied upon in 
adjudicating his appeal, and copies of the relevant 
regulations.

In numerous statements submitted to the RO since initiation 
of his claim for a higher rating in 1992, the veteran has 
demonstrated his knowledge of the regulations pertaining to 
the evaluation of Meniere's syndrome.  He has also submitted 
extensive arguments in which he asserted that the specific 
criteria for a higher rating were met.  In addition, he has 
submitted medical treatises explaining the manifestations of 
Meniere's syndrome in support of his contention that the 
disorder is totally incapacitating.

In the July 1995 and April 1997 remands the Board informed 
the veteran of the conflicts in the available evidence, the 
evidence required to resolve those conflicts, and the 
additional evidence needed to substantiate his appeal.  
Although the Board's July 2000 decision has no adjudicative 
authority because it was vacated by the Court, in that 
decision the Board informed the veteran of the evidence that 
was necessary to show that a higher rating was warranted.

The veteran's representative has reviewed the claims file on 
multiple occasions, and has submitted evidence and argument 
in support of the veteran's appeal.  The veteran's 
representative was notified of the Court's remand of the case 
to the Board and the opportunity to submit additional 
evidence and argument, and additional evidence was submitted.  
The RO also notified the veteran each time his case was sent 
to the Board, and informed him that any additional evidence 
that he had should be submitted to the Board.  The Board 
finds, therefore, that VA has fulfilled its obligation to 
inform the veteran of the evidence needed to substantiate his 
claim.


Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making 
reasonable efforts to obtain his service medical records, if 
relevant to the claim; other relevant records pertaining to 
service; VA medical records; and any other relevant records 
held by any other source.  The veteran is also required to 
provide the information necessary to obtain this evidence, 
including authorizations for the release of medical 
information.  In a claim for disability compensation, VA will 
provide a medical examination which includes a review of the 
evidence of record if VA determines it is necessary to decide 
the claim.  Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159).  

Resolution of the veteran's appeal has been delayed since 
July 1992 to a great extent due to efforts by the RO and the 
Board to obtain objective evidence of the veteran's claimed 
impairment, including multiple VA examinations.  The RO has 
obtained the VA treatment records identified by the veteran, 
and provided him VA examinations in October 1995, June 1997, 
and July 1997.  The RO found that the June and July 1997 
examinations were not adequate for rating purposes and 
requested the VA medical center (MC) to provide the veteran 
an additional examination in July 1998.  The veteran was 
informed twice of the importance of appearing for the 
examination, but he failed to report for the examination 
after having been notified to appear.  Following the Court's 
remand the Board asked the VAMC to provide the veteran a 
medical examination, pursuant to the authority given by the 
February 2002 regulatory changes, and informed the veteran of 
the necessity of cooperating with the examination.  The 
veteran, however, again failed to appear for the examination.  

The veteran has not provided any explanation for his failure 
to appear for the examinations.  In a lengthy statement that 
he submitted to the RO in March 1998, he indicated that 
because his appeal concerned a rating decision made in 1991, 
none of the subsequent examinations or medical development 
had any relevance in resolving his appeal.  In October 2001 
his representative presented a report from a private 
physician, which will be discussed below, and asserted that 
the Board's decision should be based on the evidence provided 
by the private physician and that no further VA examinations 
are needed.  On reviewing the evidence of record, however, 
the Board finds that the available probative evidence does 
not provide sufficient information regarding the severity of 
the manifestations of Meniere's syndrome, and that the 
examinations to which the veteran failed to appear were 
necessary in resolving his appeal.

The regulations provide that if the veteran has claimed 
entitlement to an increased rating and entitlement to the 
increase cannot be established without a current VA 
examination and the veteran, without good cause, fails to 
report for such examination, the claim shall be denied.  
38 C.F.R. § 3.655.  Because the veteran has appeared for 
prior examinations requested by the RO, however, the Board 
will adjudicate the veteran's appeal based on the evidence of 
record.

The veteran or his representative has not indicated the 
existence of any other evidence that is relevant to his 
appeal.  The Board concludes that all relevant data has been 
obtained for determining the merits of the veteran's claim 
and that no reasonable possibility exists that any further 
assistance would aid the veteran in substantiating his claim.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Subsequent to the denial of an increased rating in July 1992, 
the regulations pertaining to the evaluation of hearing loss 
and diseases of the ear were revised effective June 10, 1999.  
Schedule for Rating Disabilities; Diseases of the Ear and 
Other Sense Organs, 64 Fed. Reg. 25,202 (1999) (codified at 
38 C.F.R. §§ 4.85-4.87).  Because the veteran's appeal was 
filed prior to the change in the regulations, he is entitled 
to the application of the version more favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  He was provided 
the revised regulations in the March 2000 supplemental 
statement of the case, and the RO considered the revised 
regulations in confirming the denial of an increased rating.  
The veteran was given the opportunity to submit evidence and 
argument in response to the March 2000 supplemental statement 
of the case.  The Board finds, therefore, that it can 
consider the revised regulations in evaluating Meniere's 
syndrome without prejudice to the veteran.  Bernard v Brown, 
4 Vet. App. 384 (1993).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  In making that determination 
it may be necessary for the Board to apply both the old and 
the new versions of the regulation.  If application of the 
revised regulation results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in the regulation.  
38 U.S.C.A. § 5110(g).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-00.

According to the Rating Schedule in effect prior to June 
1999, a 100 percent rating applied to Meniere's syndrome that 
was severe, with frequent and typical attacks, vertigo, 
deafness, and cerebellar gait.  A 60 percent rating applied 
for moderate impairment, with less frequent attacks, 
including a cerebellar gait.  The disability warranted a 30 
percent rating if mild, with aural vertigo and deafness.  
38 C.F.R. § 4.87a, Diagnostic Code 6205.  The diagnostic code 
did not specifically prohibit separate ratings for Meniere's 
syndrome, tinnitus, and hearing loss, even though the 
tinnitus and hearing loss were considered in determining the 
appropriate rating for Meniere's syndrome.

The diagnostic code was revised effective in June 1999 to 
show that Meniere's syndrome can be evaluated either under 
Diagnostic Code 6205, or by separately evaluating vertigo (as 
a peripheral vestibular disorder), hearing loss, and 
tinnitus, whichever method results in a higher overall 
evaluation.  Ratings for hearing loss, tinnitus, and vertigo 
cannot be combined with a rating under Diagnostic Code 6205.  
The specific rating criteria for Diagnostic Code 6205 were 
revised as follows:  a 100 percent rating applies for hearing 
impairment with attacks of vertigo and cerebellar gait 
occurring more than once weekly, with or without tinnitus.  A 
60 percent rating applies for hearing impairment with attacks 
of vertigo and cerebellar gait occurring from one to four 
times a month, with or without tinnitus.  The disorder is 
rated as 30 percent disabling if manifested by hearing 
impairment with vertigo less than once a month, with or 
without tinnitus.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  When there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 4.3.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Analysis

As an initial matter the Board notes that service connection 
has been established for bilateral hearing loss and tinnitus, 
each of which has been separately rated as 10 percent 
disabling.  Service connection was established and the 
ratings assigned independently of the 30 percent rating 
assigned for Meniere's syndrome.  Because the version of the 
rating criteria in effect prior to June 1999 does not 
specifically prohibit the assignment of separate ratings for 
Meniere's syndrome and hearing loss and/or tinnitus, the 
Board finds that the version of the rating criteria in effect 
prior to June 1999 is more favorable to the veteran.

The medical evidence indicates that the veteran's Meniere's 
syndrome is manifested by vertigo, hearing loss, and 
tinnitus, and that issue is not being debated.  The question 
regarding the rating to be assigned for Meniere's syndrome 
involves the frequency and severity of the attacks, and 
whether the Meniere's syndrome results in the veteran having 
a cerebellar gait.  A 60 percent rating is applicable if the 
evidence shows that manifestations of the disorder are 
typical attacks that occur less frequently than is required 
for a 100 percent rating, but include a cerebellar gait.  
38 C.F.R. § 4.87a, Diagnostic Code 6205.

Analysis of the evidence of record is complicated by the fact 
that in addition to Meniere's syndrome, the veteran suffers 
from migraine headaches, an anxiety disorder with panic 
attacks, and an obsessive-compulsive personality disorder.  
An examining psychiatrist in October 1995 described the panic 
attacks as including light-headedness and a sensation of 
"fading away."  The veteran gave up driving due to fear of 
a panic attack, as well as the Meniere's syndrome.  It is not 
clear from the evidence of record whether the veteran's 
reported symptoms, which he characterized as vertigo, 
represent a manifestation of Meniere's syndrome or a panic 
attack.  Service connection has been established for the 
anxiety disorder, which is currently rated as 50 percent 
disabling.  The veteran has also been granted a total 
disability rating based on individual unemployability, due to 
a combination of his service-connected disabilities.

The veteran has reported experiencing episodes of vertigo 
daily, with incapacitating episodes 12 to 18 times a month.  
A review of the evidence of record discloses, however, that 
an attack of vertigo or a cerebellar gait have not been 
objectively demonstrated at any time, although the veteran 
has undergone treatment and examination for multiple 
impairments since the initiation of his claim.  VA treatment 
records show that he intermittently received medication for 
the treatment of Meniere's syndrome beginning in at least 
December 1991.  Although the records indicate that the 
disorder is manifested by hearing loss, tinnitus, and 
episodes of vertigo with nausea, any reference to the 
occurrence of vertigo is based solely on the veteran's 
reported history.  The veteran was noted to be using a cane 
on different occasions, which he sometimes attributed to a 
back disorder and at other times to vertigo.  None of the VA 
treatment records or the reports of multiple VA examinations, 
including examinations pertaining to other disabilities, 
disclose that the veteran was objectively observed to be 
suffering from vertigo or to have a cerebellar gait.  None of 
the physical examinations revealed any abnormalities in the 
ear.  

Although the veteran asserted in his April 1993 substantive 
appeal that a January 1991 examination showed him to have a 
cerebellar gait, the examiner's reference to the veteran's 
"distorted walking" was based on the veteran's report of 
such an abnormality, not the examiner's observation.

The evidence also indicates that the veteran's subjective 
reports of experiencing vertigo and a cerebellar gait are not 
credible.  The RO provided him a VA audiometric examination 
in June 1997, following which the audiologist found that the 
examination results were invalid because of the veteran's 
inconsistent responses to test questions.  After counseling 
the veteran on the importance of providing accurate responses 
the audiologist again administered the test, but the test 
results continued to be invalid due to the veteran's 
inconsistent responses.  The audiologist recommended that the 
veteran be given a series of objective diagnostic tests in 
order to determine any non-organic, or functional, component 
of his claimed hearing loss.  Because the audiometric test 
results were invalid, she also recommended that the veteran's 
complaints of vertigo be objectively evaluated.

A VA otolaryngology examination was conducted the next day, 
during which the veteran reported having episodes of pressure 
in the ears and a sensation of motion daily.  He also 
reported having been given the diagnosis of a "seizure" 
disorder, which he described as "vertiginous" seizures.  
Both ears were found to be normal on examination, with no 
spontaneous nystagmus.  The otolaryngologist also recommended 
a series of tests to objectively evaluate the veteran's 
claimed symptoms, including an evaluation in the Dizziness 
Clinic.  As shown above, however, the veteran failed to 
cooperate in obtaining the additional evaluation.

Objective testing was conducted in July 1997, when the 
examiner found marked differences in the objectively 
demonstrated puretone thresholds and the veteran's voluntary 
responses, and recommended that the rating for his hearing 
loss be based only on the objectively demonstrated puretone 
decibel thresholds.  With the exception of hearing loss, the 
diagnostic testing of the ears was normal.  Because the 
examiners in June and July 1997 found that the veteran's 
subjective responses differed greatly from the objective test 
results, and because the veteran failed to cooperate with any 
further evaluation of his claimed impairment, the Board finds 
that his complaints regarding vertigo and any gait 
abnormality are not credible.  See Madden v. Gober, 123 F.3d 
1477, 1481 (Fed. Cir. 1997) (the Board is entitled to 
discount the credibility of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence).

The veteran has submitted multiple medical articles 
describing the history, physiology, and symptoms of Meniere's 
syndrome.  Those articles are not, however, relevant in 
determining the frequency and severity of the symptoms 
experienced by the veteran.  He also submitted lay statements 
from two individuals in which they reported that the veteran 
had complained of dizziness.  The lay statements do not, 
however, provide objective evidence of the frequency or 
severity of the attacks of vertigo, or the presence of a 
cerebellar gait.

In support of the veteran's appeal his representative 
submitted a September 1991 medical report from a private 
physician, Dr. C.N.B.  The physician stated in the report 
that he had reviewed the veteran's claims file, which is 
questionable in that the file does not reflect that a copy of 
the entire file, rather than specifically requested medical 
reports, has been provided to the veteran or his 
representative.  Dr. C.N.B. provided the opinion that the 
veteran's Meniere's disease was very disabling, causing him 
to be unemployable since November 1986.  The specific records 
the physician cited in rendering that opinion pertain solely 
to the veteran's reports of dizziness, and the medical 
records giving a diagnosis of Meniere's syndrome without any 
description of observed symptoms.  The physician even 
referred to the veteran on occasion as "doctor" (which he 
is not).  Dr. C.N.B. stated that the veteran's Meniere's 
syndrome should be rated as totally disabling due to his 
reported episodes of dizziness occurring 12 times a month.

Dr. C.N.B. did not examine the veteran prior to giving his 
opinion, and did not document any observable signs of vertigo 
or a cerebellar gait.  His conclusion that the veteran is 
entitled to a 100 percent rating was based solely on the 
veteran's report of the frequency of episodes of vertigo, 
none of which have been objectively demonstrated throughout 
the lengthy processing of the veteran's claim and appeal.  
Because the opinion of Dr. C.N.B. was based solely on the 
veteran's reported history, as documented in his claims file, 
and not supported by any clinical findings, it is of no 
probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) (a medical opinion that is based on the veteran's 
recitation of medical history and unsupported by clinical 
findings is not probative).

In summary, the available probative evidence does not show 
that the Meniere's syndrome is manifested by a cerebellar 
gait, or that the attacks of vertigo are of such frequency 
and severity for the disorder to be considered moderate, 
rather than mild.  Although a thorough evaluation may have 
provided evidence that would aid in substantiating the 
veteran's assertions, he failed to cooperate in obtaining 
that evaluation.  The Board finds, therefore, that the 
criteria for a disability rating in excess of 30 percent for 
Meniere's syndrome are not met, and that the preponderance of 
the evidence is against the claim of entitlement to such a 
rating.


ORDER

The claim of entitlement to a disability rating in excess of 
30 percent for Meniere's syndrome is denied.




		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

